871 F.2d 73
Cole ANDERSON, Appellee,v.SOUTHERN IOWA ELECTRIC COOPERATIVE, INC., Appellant.The ESTATE OF David Dean BROWN, by its personalrepresentative, Jeani Diane Brown MAUZY, Appellee,v.SOUTHERN IOWA ELECTRIC COOPERATIVE, INC., Appellant.Cole ANDERSON, Appellant,v.SOUTHERN IOWA ELECTRIC COOPERATIVE, INC., Appellee.The ESTATE OF David Dean BROWN, by its personalrepresentative, Jeani Diane Brown MAUZY, Appellant,v.SOUTHERN IOWA ELECTRIC COOPERATIVE, INC., Appellee.The ESTATE OF David Dean BROWN, by its personalrepresentative, Jeani Diane Brown MAUZY,v.SOUTHERN IOWA ELECTRIC COOPERATIVE, INC., Appellee,Cole Anderson, Appellant.
Nos. 88-2002 to 88-2004 and 88-2075.
United States Court of Appeals,Eighth Circuit.
March 24, 1989.

1
Appeal from the United States District Court for the Southern District of Iowa.ORDER


2
The petition for rehearing filed by appellant Southern Iowa Electric Cooperative, Inc. correctly observes that the Court in its per curiam opinion filed March 2, 1989 did not note or set forth the grounds for appeal urged by said appellant.  Accordingly, the Court hereby vacates said per curiam opinion.  A revised opinion will be issued.


3
The petition for rehearing is denied.